DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to arguments and/or amendments filed on 02/08/2021. In the current amendments, claims 21 and 22 have been added and claims 2-3 and 12-13 have been cancelled. Claims 1, 4-11 and 14-22 are pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“A Large-Scale Spiking Neural Network Accelerator for FPGA Systems”, hereinafter; Cheung) in view of Taha et al. (“Memristor Crossbar Based Multicore Neuromorphic Processors” hereinafter: Taha).
Regarding claim 1 (Previously Presented) 
Cheung teaches a method for optimizing neuron placement in a neuromorphic system, (pg. 7 first paragraph “optimization is to shuffle the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead.”)
the method comprising: reading a neural network description describing a plurality of neurons, (pg. 6 section 4.2 “A map is used to translate the neuron index [corresponds to neural network description] to the I location when the synaptic data are loaded into DRAM.”)
…
(pg. 7 section 4.2 “The proportion of the empty area in Fig. 3 causes overhead when accumulating synaptic weights. So one possible optimization is to shuffle the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead [corresponds to delivery delay]” Examiner notes that Fig. 3 shows the cycles to process determined by the most occupied target branch and there is relative delay for each neuron because there is a maximum cycles for each neuron) 
determining an ordering of the plurality of neurons pg. 7 section 4.2 “So one possible optimization is to shuffle [corresponds to ordering] the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead.”) 
to reduce cumulative delivery delay over the plurality of neurons; (Examiner notes that shuffling to reduce overhead is optimizing the delay see pg. 7 section 4.2 “So one possible optimization is to shuffle the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead.”)
…and writing a new neural network description based on the ordering of the plurality of neurons, (Examiner notes that since Cheung teaches shuffling the position of neurons and after the first shuffle corresponds to writing a new neural network see pg. 7 first paragraph “So one possible optimization is to shuffle the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead.”)
the plurality of neurons being reordered in the plurality of cores between the neural network description and the new neural network description. (pg. 7 first paragraph “So one possible optimization is to shuffle the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead.”)
Cheung does not teach wherein the neural network description describes a plurality of cores in a neuromorphic system, 
each of the plurality of cores comprising some of the plurality of neurons,
the neural network description further describing a physical placement of each of the plurality of cores on one or more chip.
Taha teaches …wherein the neural network description describes a plurality of cores in a neuromorphic system, (pg. 386 “Each core consists of a memristor crossbar, an input buffer, an output buffer, control logic, and a router (as shown in Fig. 10 (a). Multiple cores are placed on the chip connected through their routers as shown in Fig. 10 (b). The crossbar was assumed to have 1024 inputs and 256 neuron outputs (ie. 512 columns).”)
each of the plurality of cores comprising some of the plurality of neurons, (pg. 386 “Each core consists of a memristor crossbar, an input buffer, an output buffer, control logic, and a router (as shown in Fig. 10 (a). Multiple cores are placed on the chip connected through their routers as shown in Fig. 10 (b). The crossbar was assumed to have 1024 inputs and 256 neuron outputs (ie. 512 columns).”)
the neural network description further describing a physical placement of each of the plurality of cores on one or more chip. (Examiner notes that each of the core are placed on the chip as shown in Fig. 10(a) see pg. 386 “Each core consists of a memristor crossbar, an input buffer, an output buffer, control logic, and a router (as shown in Fig. 10 (a). Multiple cores are placed on the chip connected through their routers as shown in Fig. 10 (b). The crossbar was assumed to have 1024 inputs and 256 neuron outputs (ie. 512 columns).”)
Cheung and Taha are analogous art because they are both directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung to incorporate the teaching of Taha to include multicore neuromorphic processors with multilayer neural networks that is utilized to reduce the active power per synapses as recognized by Taha (pg. 383 right col second paragraph). 

Regarding claim 7 
Cheung in view of Taha teaches claim 1.
Cheung further teaches wherein the ordering is by decreasing delivery delay of the plurality of neurons. (pg. 7 section 4.2 “So one possible optimization is to shuffle [corresponds to ordering] the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead. [Corresponds to delivery delay]”)
Regarding claim 11 
Claim 11 recites analogous limitations to claim 1 therefore is rejected on the same ground as claim 1. 	

Regarding claim 17 (Original) 
Cheung in view of Taha teaches claim 11.
Cheung wherein the ordering is by decreasing delivery delay of the plurality of neurons. (pg. 7 section 4.2 “So one possible optimization is to shuffle [corresponds to ordering] the position of neurons in the BRAMs such that neurons in branches that are heavily accessed are swap to branches with less workload, and thus effectively reduce the overhead. [Corresponds to delivery delay]”)

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“A Large-Scale Spiking Neural Network Accelerator for FPGA Systems”, hereinafter; Cheung) in view of Taha et al. (“Memristor Crossbar Based Multicore Neuromorphic Processors” hereinafter: Taha) and further in view of Cassidy et al. (“Cognitive Computing Building Block: A Versatile and Efficient Digital Neuron Model for Neurosynaptic Cores”, hereinafter; Cassidy).
Regarding claim 4 (Original) 
Cheung in view of Taha teaches claim 1.
Cheung in view of Taha does not teach wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a destination axon for each of the plurality of neurons.  
Cassidy teaches wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a destination axon for each of the plurality of neurons. (Pg. 3 section C “The neurosynaptic core includes a synaptic crossbar, connecting axons and neurons (Fig. 1). Incoming spikes arrive, targeting an axon, [corresponds to destination axon] and then hit all of the active synapses on the axon.”)
Cheung, Taha and Cassidy are analogous art because they are directed neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view Taha to incorporate the teaching of Cassidy to provide neuron model that uses simple addition and multiplexing arithmetic/logic units and avoid complex function units that is sufficient to support useful and interesting cognitive algorithms while reducing the cost of power, area and speed as recognized by Cassidy (pg. 2 right col).
Regarding claim 14 (Original) 
Claim 14 recites analogous limitations to claim 4 therefore is rejected on the same ground as claim 4. 	



Regarding claim 5 (Original) 
Cheung in view of Taha with Cassidy teaches claim 4. 
Cassidy further wherein determining the relative delivery delay associated with each of the plurality of neurons further comprises: determining a source core of one of the plurality of neurons; (Fig. 1 “TrueNorth is a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores”)
determining a destination core of the destination axon corresponding to the one of the plurality of neurons. (Pg. 3 section C “The neurosynaptic core includes a synaptic crossbar, connecting axons and neurons (Fig. 1). Incoming spikes arrive, targeting an axon, [corresponds to destination axon] and then hit all of the active synapses on the axon.”)
Cheung, Taha and Cassidy are analogous art because they are directed neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view Taha to incorporate the teaching of Cassidy to provide neuron model that uses simple addition and multiplexing arithmetic/logic units and avoid complex function units that is sufficient to support useful and interesting cognitive algorithms while reducing the cost of power, area and speed as recognized by Cassidy (pg. 2 right col).
Regarding claim 15 (Original) 
Claim 15 recites analogous limitations to claim 5 therefore is rejected on the same ground as claim 5. 	

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“A Large-Scale Spiking Neural Network Accelerator for FPGA Systems”, hereinafter; Cheung) in view of Taha et al. (“Memristor Crossbar Based Multicore Neuromorphic Processors” hereinafter: Taha) in view of Cassidy et al. (“Cognitive Computing Building Block: A Versatile and Efficient Digital Neuron Model for Neurosynaptic Cores”, hereinafter; Cassidy) and further in view of Katre et al. (“Policies for Migration of Real-Time Tasks in Embedded Multi-Core Systems”, hereinafter; Katre).
Regarding claim 6 (Original) 
Cheung in view of Taha with Cassidy teaches claim 5. 
Cheung in view of Taha with Cassidy does not teach wherein determining the relative delivery delay associated with each of the plurality of neurons further comprises: determining a distance between the source core and the destination core.  
Katre teaches wherein determining the relative delivery delay associated with each of the plurality of neurons further comprises: determining a distance between the source core and the destination core. (Pg. 3 left col “For the calculation of WCCD, we use the worst-case number of hops between the source and target cores and the available network bandwidth as metrics.”)
Cheung, Taha, Cassidy and Katre are analogous art because they are directed to multi-core systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view of Taha with Cassidy to incorporate the teaching of Katre to include homogeneous cores and strives Katre (pg. 1 section 2 right col).
Regarding claim 16 (Original) 
Claim 16 recites analogous limitations to claim 6 therefore is rejected on the same ground as claim 6. 	

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“A Large-Scale Spiking Neural Network Accelerator for FPGA Systems”, hereinafter; Cheung) in view of Taha et al. (“Memristor Crossbar Based Multicore Neuromorphic Processors” hereinafter: Taha) in view Cassidy et al. (“Cognitive Computing Building Block: A Versatile and Efficient Digital Neuron Model for Neurosynaptic Cores”, hereinafter; Cassidy) and further in view of Brown et al. (“SpiNNaker: The Design Automation Problem”, hereinafter; Brown)
Regarding claim 8 (Original) 
Cheung in view of Taha teaches claim 1. 
Cheung in view of Taha does not teach wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a source core on a source chip for one of the plurality of neurons; determining a destination core on a destination chip for the destination axon corresponding to the one of the plurality of neurons; applying a first penalty to the relative delivery delay corresponding to the distance between the source chip and the destination chip.  
Cassidy teaches wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a source core on a source chip  (Pg. 2 “Fig. 1. TrueNorth is a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores”)
determining a destination core on a destination chip for the destination axon corresponding to the one of the plurality of neurons; (Pg. 3 section C “The neurosynaptic core includes a synaptic crossbar, connecting axons and neurons (Fig. 1). Incoming spikes arrive, targeting an axon, [corresponds to destination axon] and then hit all of the active synapses on the axon.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view of Taha to incorporate the teaching of Cassidy to provide neuron model that uses simple addition and multiplexing arithmetic/logic units and avoid complex function units that is sufficient to support useful and interesting cognitive algorithms while reducing the cost of power, area and speed as recognized by Cassidy (pg. 2 right col).
Cheung in view of Taha with Cassidy does not teach applying a first penalty to the relative delivery delay corresponding to the distance between the source chip and the destination chip. 
Brown teaches wherein determining the relative delivery delay associated with each of the plurality of neurons comprises: determining a source core on a source chip for one of the plurality of neurons; applying a first penalty to the relative delivery delay corresponding to the distance between the source chip and the destination chip. (Pg. 1054 “Find the neuron e (in A or B) that (a) is unflagged, and (b) that would make the biggest improvement (which may, actually, be the smallest degradation) to the penalty function d() if it were to be moved to the opposite subgraph.”)
Cheung, Taha, Cassidy and Brown are analogous art because they are directed to multi-core architectures based on neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view of Taha with Cassidy to incorporate the teaching of Brown to support a measure of fault tolerance in the final system, by providing a simple triangular bypass to each link if one fails and identifying opposing edges of the array of chips folds the system naturally onto a toroid as recognized by Brown (pg. 1053).
Regarding claim 18 (Original) 
Claim 18 recites analogous limitations to claim 8 therefore is rejected on the same ground as claim 8. 	

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“A Large-Scale Spiking Neural Network Accelerator for FPGA Systems”, hereinafter; Cheung) in view of Taha et al. and further in view of Birdwell et al. (US 2015/0106315 A1). 
Regarding claim 9 (Original) 
Cheung in view of Taha teaches claim 1.
Cheung in view of Taha does not teach wherein determining an ordering of the plurality of neurons comprises weighting each of the plurality of neurons by its spiking frequency.
Birdwell teaches wherein determining an ordering (para [0147] “This is done by having the first port address sampled in a network cycle be random and each Subsequent port address be in sequence from the first address (such as binary ordering by port number).”) of the plurality of neurons comprises weighting each of the plurality of neurons by its spiking frequency. (Para [0151] “A primary function of a DANNA synapse circuit element is to adapt and transmit a weighted firing signal based on: 1) the firing rate [corresponds to spiking frequency] of its input neuron, 2) the firing conditions of its output neuron”)
Cheung, Taha and Birdwell are analogous art because they are both directed to constructing artificial neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view of Taha to incorporate the teaching of Birdwell to allow the synapse in an artificial neural network automatically adapt based on its firing condition and firing response of its output as recognized by Birdwell (para [0152]).
Regarding claim 19 (Original) 
Claim 19 recites analogous limitations to claim 9 therefore is rejected on the same ground as claim 9. 	

Claims 10, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“A Large-Scale Spiking Neural Network Accelerator for FPGA Systems”, hereinafter; Cheung) in view of Taha et al. and further in view of Akopyan et al. (US Pat. No. 8909576 B2).
Regarding claim 10 
Cheung in view of Taha teaches claim 1.
Cheung in view of Taha does not teach wherein the cumulative delivery delay is less than or equal to 1ms. 
Akopyan teaches wherein the cumulative delivery delay is less than or equal to 1ms. (Col 11 lines 30-31 “In one example, axonal delay is assumed to be about 1 ms.”)
Cheung, Taha and Akopyan are analogous art because they are both directed to neuromorphic event-driven neural computing architecture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view Taha to incorporate the teaching of Akopyan to include an axon buffering circuits that allows computation and communication to run in parallel for improving performance as recognized by Akopyan (col 9 lines 3-7). 
Regarding claim 20 (Original) 
Claim 20 recites analogous limitations to claim 10 therefore is rejected on the same ground as claim 10. 	

Regarding claim 21 (New) 
Cheung in view of Taha teaches claim 1.
Cheung in view of Taha does not teach wherein determining the relative delivery delay comprises computing a time estimate for each of a plurality of neuron paths described by the neural network description.  
Akopyan teaches wherein determining the relative delivery delay comprises computing a time estimate for each of a plurality of neuron paths described by the neural network description. (Col 10 lines 55-63 “The neural network further includes a scheduler that receives a spike event and delivers the spike event to a selected axon in the synapse array based on a schedule for deterministic event delivery. The scheduler delivers the spike event to a selected axon in the synapse array after a delay period. In one embodiment, the delay period is based on a timestamp indicating generation of the spike event and a predetermined delay threshold for event delivery.”)
Cheung, Taha and Akopyan are analogous art because they are both directed to neuromorphic event-driven neural computing architecture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung in view Taha to incorporate the teaching of Akopyan to include an axon buffering circuits that allows computation and communication to run in parallel for improving performance as recognized by Akopyan (col 9 lines 3-7). 


Regarding claim 22 (New) 
Claim 22 recites analogous limitations to claim 21 therefore is rejected on the same ground as claim 21. 	


Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Applicant asserts that “The Examiner rejected Claim 1 under 35 U.S.C. § 103 as obvious over Cheung in view of Taha. In particular, the Examiner relies on Cheung for each element of Claim 1 with the exception of "wherein the neural network description describes a plurality of cores in a neuromorphic system, each of the plurality of cores comprising some of the plurality of neurons, the neural network description further describing a physical placement of each of the plurality of cores on one or more chip." The Examiner relies on Taha for this additional element. However, Cheung does not teach or suggest the "plurality of neurons being reordered in the plurality of cores between the neural network description and the new neural network description," as claimed. In contrast, Cheung notes that "[n]eurons are randomly assigned a location in the BRAMs in the current implementation." (§4.2.) As Cheung randomly assigns neurons, it does not teach or suggest reordering neurons in the manner claimed.” (Remarks. Pg. 8-9).
Examiner’s response: 
The Examiner respectfully disagrees. Regarding the claim limitation “plurality of neurons being reordered in the plurality of cores between the neural network description and the new neural network description”, Cheung teaches shuffling the position of neurons in BRAMs[corresponds to placement in memory] 

Applicant asserts that “Taha describes multiple cores on a chip connected to each other through routers, as exemplified in Fig. 10. However, Taha does not teach or suggest a "neural network description further describing a physical placement of each of the plurality of cores on one or more chip." To the extent that Taha describes a multiple core system, it does not provide a "neural network description" suitable for optimization according to the steps of the present claims. Furthermore, Taha is not "reasonably pertinent to the problem" of optimizing neuron placement, and thus is not a proper basis for a rejection under §103. (See MPEP 2141.01(a).) Taha makes no mention of a neural network description, nor does it mention any optimization steps. Accordingly, one of ordinary skill in the art would not seek to combine Taha with Cheung to arrive at the present invention. (Remarks. Pg. 8-9).

Examiner’s response: 
The Examiner respectfully disagrees. Regarding “Taha does not teach or suggest a neural network description further describing a physical placement of each of the plurality of cores on one or more chip.” Taha teaches each core with memristor crossbar are placed on the chip connected through their routers as clearly shown in Fig. 10(a) and (b). The physical placement on the chip is well illustrated on Fig. 10(a) and the chip are connected through their routers as shown in Fig. 10(b). The claim limitation does not recite “optimizing neuron the neural network description further describing a physical placement of each of the plurality of cores on one or more chip”. The physical placement of each of the plurality of cores is taught by Taha as explained above. 
Dependent Claims 4-10 and 14-20 Applicant asserts that “In addition to the specific grounds discussed above and in light of the remarks regarding Independent Claims 1 and 11, Applicant respectfully submits that Dependent Claims 4-10 and 14-20 should be deemed allowable over the prior art of record at least by virtue of depending from an allowable base claim.” (Remarks pg. 9)

Examiner’s response:
Since there are no specific remarks or arguments filed for dependent claims 4-10 and 14-20, Examiner will maintain the previous rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Merolla et al. 
Esser et al. (“Cognitive Computing Systems: Algorithms and Applications for Networks of Neurosynaptic Cores”) teaches a method repeatedly-used abstractions that span neural codes (such as binary, rate, population, and time-to-spike), long-range connectivity, and short-range connectivity.
Arthur et al. (“Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core”) teaches a building block of a modular neuromorphic architecture, a neurosynaptic core and configurable in terms of neuron parameters, axon types, and synapse states and its fully digital implementation achieves one-to-one correspondence with software simulation models. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126